Citation Nr: 0918924	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The Veteran served on active duty from April 1982 to March 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veteran Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Board previously remanded this claim for further 
development in November 2007.


FINDINGS OF FACT

1.  The Veteran had dental surgery in service.  

2.  The Veteran's residuals of in-service dental surgery may 
not be service connected for VA compensation purposes.  


CONCLUSION OF LAW

The Veteran's current dental disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in an August 2003 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained, and 
the Veteran has not indicated there are any relevant private 
treatment records that VA should obtain to further assist her 
substantiate the claim.  The Veteran was also afforded a VA 
medical examination related to her claim and she has not 
requested a hearing.  Additionally, the AMC/RO has fully 
complied with the November 2007 Board remand of this claim.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to the Veteran with the development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. § 1110 (West 2002).  

The Veteran's available service treatment records include 
extensive documentation of the Veteran's dental surgery she 
underwent while in service.  An October 1985 Nursing 
Assessment Care plan indicates the Veteran sought this 
surgery to correct her "under bite and [to] close some of 
the gaps in [her] upper jaw."  Additional service treatment 
records document the mandibular rognathism and maxillary 
transverse hyperplasia operations performed in October 1985.  
A hospital discharge summary indicates that the Veteran was 
hospitalized from October 7, 1985 to October 17, 1985, and 
discharged for 3-weeks convalescence leave in good condition.  
The treatment records associated with this surgery do not 
indicate the Veteran complained of any numbness or tenderness 
of the jaw.

Although a September 2005 statement from the Veteran 
indicates that she sought treatment from the VA medical 
center in Memphis, the Veteran's medical records from this 
facility do not indicate any treatment for dental related 
issues.  The first post service medical record related to the 
Veteran's dental disorder is a February 2008 VA examination.  
At this time, the examiner noted the Veteran's complaints of 
(i) a popping or "gristly sound" and tenderness in her left 
side temporomadibular joint, (ii) numbness in her upper front 
teeth, and (iii) the overall change of her facial profile 
following her in-service surgery.  Physical examination 
revealed "[m]inimal, if any, limitations in range of 
motion," though some tenderness on the left side and on 
palpation of the masseter muscle was noted.  As it related to 
the bone loss, the examiner opined that the only bone loss 
present was consistent with periodontal disease and was not 
related to military service.  Magnetic resonance imaging 
(MRI) revealed bone scarring consistent with "a patient who 
underwent elective double jaw surgery."  Based on the 
Veteran's account of her disorder and the examination results 
the examiner opined that "it is very much unlikely that it 
(the Veteran's current symptoms) is associated with the jaw 
surgery.  

The April 2009 statement from the Veteran, and the statements 
of her daughter and sister, asserts that the in-service 
dental surgery changed the structure of her face and resulted 
in additional residual damage.  However, as compensation is 
not contemplated for residuals of this nature, the Veteran is 
precluded as a matter of law from prevailing on her claim for 
disability compensation.  See 38 U.S.C.A. § 1701(1), see also 
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (noting that 38 
C.F.R. § 4.1 (1990) defines disability as impairment in 
earning capacity resulting from all types of diseases or 
injuries encountered as a result of or incident to military 
service, and their residual conditions).  In 1997, General 
Counsel for VA specifically noted that it would be anomalous 
to conclude that the remedy for an injury or disease 
constitutes further injury, citing Brown v. Gardner, 115 S. 
Ct. 552 (1994) (it would be unreasonable to believe that 
Congress intended to compensate Veterans for the necessary 
consequences of treatment to which they consented).  
VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).  

In addition, she is additionally precluded from entitlement 
to service connection for a dental disorder on the basis that 
dental treatment is not synonymous with dental trauma, and 
that the only loss of bone has been attributed to periodontal 
disease.  In the context of dental treatment, General Counsel 
further noted that the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during the Veteran's military service.  
VAOPGCPREC 5-97; 62 Fed. Reg. 15566 (1997).  In addition, the 
Board notes that loss of teeth can be compensably service 
connected only if such loss is, inter alia, "due to loss of 
body of maxilla or mandible without loss of continuity."  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2008); see also 38 
C.F.R. § 3.381(a) (2008) (stating that periodontal disease 
may be considered service-connected solely for the purpose of 
determining entitlement to outpatient dental treatment under 
the provisions of § 17.161 of this chapter.  A note following 
Diagnostic Code 9913 goes on to point out that "[t]hese 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."

Even if the Board were to conclude that the Veteran could 
claim service connection for her residuals of dental surgery, 
the evidence would still be against the claim.  Importantly, 
the February 2008 VA examiner specifically indicated that 
"it is very much unlikely that (the Veteran's disorder) is 
associated with her dental surgery."  In addition, although 
the Veteran's available service treatment records support her 
claims of surgery in service, there is no post-service 
medical documentation of any treatment for a dental disorder 
for many years after her separation from service.  
Consequently, the evidence would still be against the 
Veteran's claim.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that any current dental disorder is not 
attributable to any disease or injury during service.
As the preponderance of the evidence is against the service 
connection claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 









ORDER

Service connection for a dental disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


